Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendments
	Applicants amendment filed 02/25/2022 overcomes the following objection(s)/rejection(s):
The objection to the specification has been withdrawn in view of Applicants amendment. 
The double patenting rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-4, 7, 9-10, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards an encoder (and a decoder, encoding method, and decoding method) that encodes a current block to be encoded in an image, with at least the limitations “judges whether the current block is a sub-block of affine mode; generates a first prediction image based on a motion vector, the first prediction
image being an image with full-pel precision; generates a second prediction image using an interpolation filter by interpolating a value at a fractional-pel position between full-pel positions included in the first prediction image; and encodes the current block based on the second prediction image, and when the current block is not the sub-block for the affine mode, the circuitry: judges whether a size of the current block is larger than 4x4 pixels: selects a first interpolation filter as the interpolation filter for generating the second prediction image, when the size of the current block is larger than 4x4 pixels; and selects a second interpolation filter as the interpolation filter for generating the second prediction image, when the size of the current block is not larger than 4x4 pixels, when the current block is the sub-block for the affine mode, the circuitry selects the second interpolation filter as the interpolation filter for generating the second prediction image, and the second interpolation filter has fewer taps than the first interpolation filter. 

	Karczewicz is directed towards in one example, a method of encoding a video block includes interpolating a first block of predictive values based on a first reference video unit within a first list of reference data, and a second block of predictive values based on a second reference video unit within a second list of reference data, calculating, for sub-integer pixel positions, a first offset value based on the first block and the current video block, and a second offset value based on the first offset value and the second block, determining a final block of offset values based on the first block of predictive values, the second block of predictive values, the first offset values, and the second offset values, and encoding the current video block based on the final block of offset values. Yang is concerned with processor may use a current block size to select an interpolation filter with a first length or a second length for a current block, use an overlapped block size to select an interpolation filter with a first length or a second length for overlapped areas, and, when a neighboring block uses a long interpolation filter and a short interpolation filter is selected for the overlapped area, maps the long interpolation filter to a short interpolation filter of a selected type. The processor may calculate a reference block size based on a scaling factor and use the reference block size to select a filter length. However, the when considering the teachings of Karczewicz and Yang either in combination or singularly, fails to explicitly disclose the encoder (and a decoder, encoding method, and decoding method) that encodes a current block to be encoded in an image, as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M PRINCE/Primary Examiner, Art Unit 2486